Rombauer, P. J.,
delivered the opinion of the court.
This is an action for injuries to the plaintiff’s person, the damages in the petition being laid at ten thous- and dollars. Upon .the trial of the cause, the court instructed the jury to find a verdict for the defendant which they did. There is nothing in the record showing that, if the plaintiff was entitled to recover at all, she was not entitled to recover an amount exceeding twenty-five hundred dollars, and hence the supreme court has exclusive jurisdiction of this appeal. All the judges concurring, it is ordered that the clerk at once transfer the record in this cause with a copy of the order of transfer to the supreme court.